[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                 FILED
                                                        U.S. COURT OF APPEALS
                              No. 08-16994                ELEVENTH CIRCUIT
                                                              JUNE 16, 2009
                          Non-Argument Calendar
                                                           THOMAS K. KAHN
                        ________________________
                                                                CLERK

                 D. C. Docket No. 92-03007-CR-3-LAC-MD

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

LAZARO AGUILAR,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                               (June 16, 2009)

Before BIRCH, HULL and COX, Circuit Judges.

PER CURIAM:

     Gwendolyn Spivey, appointed counsel for Lazaro Aguilar, has filed a motion
to withdraw on appeal supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the

revocation of Aguilar’s supervised release and his sentence are AFFIRMED.




                                          2